 

Exhibit 10.1

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

2017 EQUITY INCENTIVE PLAN

Universal Stainless & Alloy Products, Inc. sets forth below the terms of its
2017 Equity Incentive Plan.

1. PURPOSE

The Plan is intended to enhance the ability of the Company and its Affiliates to
attract and retain highly qualified officers, Non-employee Directors, employees,
consultants and advisors. The Plan is also intended to motivate Participants to
serve the Company and its Affiliates and to expend maximum effort to improve the
business results and earnings of the Company, by providing Participants with an
opportunity to acquire or increase a direct proprietary interest in the
operations and future success of the Company. To this end, the Plan provides for
the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units, unrestricted stock, other share-based awards and cash
awards. Any of these awards may, but need not, be made as performance incentives
to reward attainment of performance goals. Upon becoming effective, the Plan
replaces, and no further awards shall be made under, the Prior Plan.

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

“Acquiror” shall have the meaning set forth in Section 15.2.1.

“Affiliate” means any company or other trade or business that “controls,” is
“controlled by” or is “under common control with,” the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including any
Subsidiary.

“Annual Incentive Award” means a cash-based Performance Award with a performance
period that is the Company’s fiscal year or other 12-month (or shorter)
performance period as specified under the terms of the Award as approved by the
Board.

“Award” means a grant under the Plan of an Option, SAR, Restricted Stock, RSU,
Other Share-based Award or cash award.

“Award Agreement” means a written agreement between the Company and a
Participant, or notice from the Company or an Affiliate to a Participant that
evidences and sets out the terms of an Award.

“Board” means the Board of Directors of the Company.

“Cause” shall be defined as that term is defined in the Participant’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means, as determined by the Company in its sole discretion
and unless otherwise provided in the applicable Award Agreement: (i) the
commission of any act by a Participant constituting financial dishonesty against
the Company or its Affiliates; (ii) a Participant’s engaging in any other act of
dishonesty, fraud, intentional misrepresentation, moral turpitude, illegality or
harassment that would: (a) adversely affect the business or the reputation of
the Company or any of its Affiliates with their respective current or
prospective customers, suppliers, lenders or other third parties with whom such
entity does or might do business or (b) expose the Company or any of its
Affiliates to a risk of civil or criminal legal damages, liabilities or
penalties; (iii) the repeated failure by a Participant to follow the directives
of the chief executive officer of the Company or any of its Affiliates or the
Board; or (iv) any material misconduct, violation of the Company’s or
Affiliates’ policies or willful and deliberate non-performance of duty by the
Participant in connection with the business affairs of the Company or its
Affiliates. A Separation from Service for Cause shall be deemed to include a
determination by the Company in its sole discretion following a Participant’s
Separation from Service that circumstances existing prior to such Separation
from Service would have entitled the Company or an Affiliate to have terminated
the Participant’s service for Cause. All rights a Participant has or may have
under the Plan shall be suspended automatically during the pendency of any
investigation by the Company, or during any negotiations between the Company and
the Participant, regarding any actual or alleged act or omission by the
Participant of the type described in the applicable definition of Cause.

1

--------------------------------------------------------------------------------

 

“Change in Control” means, unless otherwise provided in the applicable Award
Agreement, the consummation of any of the following events:

(i) during any period of 12 consecutive months, the acquisition, other than from
the Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act), other than the Company or any
subsidiary, affiliate (within the meaning of Rule 144 promulgated under the
Securities Act) or employee benefit plan of the Company, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors (the
“Voting Securities”); or

(ii) a reorganization, merger, consolidation or recapitalization of the Company
(a “Business Combination”), other than a Business Combination in which more than
50% of the combined voting power of the outstanding voting securities of the
surviving or resulting entity immediately following the Business Combination is
held by the persons who, immediately prior to the Business Combination, were the
holders of the Voting Securities; or

(iii) a complete liquidation or dissolution of the Company, or a sale of all or
substantially all of the assets of the Company; or

(iv) during any period of 24 consecutive months, the Incumbent Directors cease
to constitute a majority of the Board; “Incumbent Directors” means individuals
who were members of the Board at the beginning of such period or individuals
whose election or nomination for election to the Board by the Stockholders was
approved by a vote of at least a majority of the then Incumbent Directors (but
excluding any individual whose initial election or nomination is in connection
with an actual or threatened proxy contest relating to the election of
directors).

Notwithstanding the foregoing, if it is determined that an Award is subject to
the requirements of Section 409A and payable upon a Change in Control, the
Company will not be deemed to have undergone a Change in Control for purposes of
the Plan unless the Company is deemed to have undergone a “change in control
event” for purposes of Section 409A.

“Code” means the Internal Revenue Code of 1986.

“Committee” means the Compensation Committee of the Board, or such other
committee as determined by the Board. The Compensation Committee of the Board
may designate a subcommittee of its members to serve as the Committee for
purposes of the Plan (to the extent the Board has not designated another person,
committee or entity as the Committee for purposes of the Plan). The Board will
cause the Committee to satisfy the applicable requirements of any securities
exchange on which the Common Stock may then be listed. For purposes of Awards to
Covered Employees intended to qualify as Performance-Based Compensation, to the
extent required by Section 162(m), Committee means all of the members of the
Compensation Committee who are “outside directors” within the meaning of Section
162(m). For purposes of Awards to Participants who are subject to Section 16 of
the Exchange Act, Committee means all of the members of the Compensation
Committee who are “non-employee directors” within the meaning of Rule 16b-3 of
the Exchange Act.

“Company” means Universal Stainless & Alloy Products, Inc., a Delaware
corporation.

“Common Stock” means the common stock of the Company.

“Consultant” means a consultant or advisor that provides bona fide services to
the Company or any Affiliate and who qualifies as a consultant or advisor under
Form S-8.

“Covered Employee” means a Participant who is a “covered employee” within the
meaning of Section 162(m) as qualified by Section 12.4.

2

--------------------------------------------------------------------------------

 

“Detrimental Conduct” means, as determined by the Company in its sole
discretion, the Participant’s serious misconduct or unethical behavior,
including any of the following: (i) any violation by the Participant of a
restrictive covenant agreement that the Participant has entered into with the
Company or an Affiliate (covering, for example, confidentiality,
non-competition, non-solicitation, non-disparagement, etc.); (ii) any conduct by
the Participant that could result in the Participant’s Separation from Service
for Cause; (iii) the commission of a criminal act by the Participant, whether or
not performed in the workplace, that subjects, or if generally known would
subject, the Company or an Affiliate to public ridicule or embarrassment, or
other improper or intentional conduct by the Participant causing reputational
harm to the Company, an Affiliate or a client or former client of the Company or
an Affiliate; (iv) the Participant’s breach of a fiduciary duty owed to the
Company or an Affiliate or a client or former client of the Company or an
Affiliate; (v) the Participant’s intentional violation, or grossly negligent
disregard, of the Company’s or an Affiliate’s policies, rules or procedures; or
(vi) the Participant taking or maintaining trading positions that result in a
need to restate financial results in a subsequent reporting period or that
result in a significant financial loss to the Company or its Affiliates.

“Disability” shall be defined as that term is defined in the Participant’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Disability” means, as determined by the Company in its sole
discretion and unless otherwise provided in the applicable Award Agreement, the
Participant is unable to perform each of the essential duties of the
Participant’s position by reason of a medically determinable physical or mental
impairment that is potentially permanent in character or that can be expected to
last for a continuous period of not less than 12 months; provided, however,
that, with respect to rules regarding expiration of an Incentive Stock Option
following termination of the Participant’s employment, “Disability” means
“permanent and total disability” as set forth in Code Section 22(e)(3).

“Effective Date” means May 3, 2017, the date the Plan was approved by the
Stockholders.

“Exchange Act” means the Securities Exchange Act of 1934.

“Fair Market Value” of a Share as of a particular date means (i) if the Common
Stock is listed on a national securities exchange, the closing or last price of
the Common Stock on the composite tape or other comparable reporting system for
the applicable date, or if the applicable date is not a trading day, the trading
day immediately preceding the applicable date or (ii) if the Common Stock is not
then listed on a national securities exchange, or the value of the Common Stock
is not otherwise determinable, such value as determined by the Board.

“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law or
sister-in-law, including adoptive relationships, of the applicable individual,
any person sharing the applicable individual’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than 50%
of the beneficial interest, a foundation in which any one or more of these
persons (or the applicable individual) control the management of assets, and any
other entity in which one or more of these persons (or the applicable
individual) own more than 50% of the voting interests.

“Grant Date” means the latest to occur of (i) the date as of which the Board
approves an Award, (ii) the date on which the recipient of an Award first
becomes eligible to receive an Award under Section 6 or (iii) such other date as
may be specified by the Board in the Award Agreement.

“Incentive Stock Option” means an “incentive stock option” within the meaning of
Code Section 422.

“New Shares” shall have the meaning set forth in Section 15.1.

“Non-employee Director” means a member of the Board or the board of directors of
an Affiliate, in each case who is not an officer or employee of the Company or
any Affiliate.

“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means an option to purchase one or more Shares pursuant to the Plan.

“Option Price” means the purchase price for each Share subject to an Option.

3

--------------------------------------------------------------------------------

 

“Other Share-based Awards” means Awards consisting of Share units, or other
Awards, valued in whole or in part by reference to, or otherwise based on,
Shares.

“Participant” means a person who, as a Service Provider, has been granted an
Award under the Plan; provided that in the case of the death or Disability of a
Participant, the term “Participant” may refer to the Participant’s estate or
other legal representative acting in a fiduciary capacity on behalf of the
Participant under applicable state law and court supervision.

“Performance Award” means an Award made subject to the attainment of performance
goals (as described in Section 12) over a performance period established by the
Committee.

“Performance-Based Compensation” means “performance-based compensation” under
Section 162(m).

“Plan” means this Universal Stainless & Alloy Products, Inc. 2016 Equity
Incentive Plan.

“Policy” shall have the meaning set forth in Section 3.2.2.

“Prior Plan” means the Universal Stainless & Alloy Products, Inc. Omnibus
Incentive Plan.

“Purchase Price” means the purchase price for each Share pursuant to a grant of
Restricted Stock.

“Restricted Period” shall have the meaning set forth in Section 10.1.

“Restricted Stock” means restricted Shares, awarded to a Participant pursuant to
Section 10.

“Restricted Stock Unit” or “RSU” means a bookkeeping entry representing the
right to receive Shares, awarded to a Participant pursuant to Section 10.

“SAR Exercise Price” means the per Share exercise price of a SAR granted to a
Participant.

“SEC” means the United States Securities and Exchange Commission.

“Section 162(m)” means Code Section 162(m).

“Section 409A” means Code Section 409A.

“Securities Act” means the Securities Act of 1933.

“Separation from Service” means the termination of the applicable Participant’s
employment with, and performance of services for, the Company and each
Affiliate. Unless otherwise determined by the Company in its sole discretion, if
a Participant’s employment or service with the Company or an Affiliate
terminates but the Participant continues to provide services to the Company or
an Affiliate in a nonemployee director capacity or as an employee or consultant,
as applicable, such change in status shall not be deemed a Separation from
Service. A Participant employed by, or performing services for, an Affiliate or
a division of the Company or an Affiliate shall not be deemed to incur a
Separation from Service if such Affiliate or division ceases to be an Affiliate
or division of the Company, as the case may be, and the Participant immediately
thereafter becomes an employee of (or service provider to), or member of the
board of directors of, the Company or an Affiliate or a successor company or an
affiliate or subsidiary thereof. Approved temporary absences from employment
because of illness,vacation or leave of absence and transfers among the Company
and its Affiliates shall not be considered Separations from Service.
Notwithstanding the foregoing, with respect to any Award that constitutes
nonqualified deferred compensation under Section 409A, “Separation from Service”
shall mean a “separation from service” as defined under Section 409A.

“Service Provider” means an employee, officer, Non-employee Director or
Consultant of the Company or an Affiliate.

“Share” means a share of Common Stock.

“Stock Appreciation Right” or “SAR” means a right granted to a Participant
pursuant to Section 9.

4

--------------------------------------------------------------------------------

 

“Stockholders” means the stockholders of the Company.

“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).

“Substitute Award” means any Award granted in assumption of or in substitution
for an award of a company or business acquired by the Company or an Affiliate or
with which the Company or an Affiliate combines.

“Ten Percent Stockholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Code Section 424(d) shall be applied.

“Termination Date” means the date that is 10 years after the Effective Date,
unless the Plan is earlier terminated by the Board under Section 5.2.

3. ADMINISTRATION OF THE PLAN

3.1. General

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and bylaws and applicable law. The Board shall have the power and authority to
delegate its responsibilities hereunder to the Committee, which shall have full
authority to act in accordance with its charter. With respect to the power and
authority of the Board to act hereunder, all references to the Board shall be
deemed to include a reference to the Committee, unless such power or authority
is specifically reserved by the Board. Except as specifically provided in
Section 14 or as otherwise may be required by applicable law, regulatory
requirement or the certificate of incorporation or the bylaws of the Company,
the Board shall have full power and authority to take all actions and to make
all determinations required or provided for under the Plan, any Award or any
Award Agreement, and shall have full power and authority to take all such other
actions and make all such other determinations that the Board deems to be
necessary or appropriate to the administration of the Plan. The Committee shall
administer the Plan; provided, however, the Board shall retain the right to
exercise the authority of the Committee to the extent consistent with applicable
law and the applicable requirements of any securities exchange on which the
Common Stock may then be listed. All actions, determinations and decisions by
the Board or the Committee under the Plan or any Award Agreement, or with
respect to any Award, shall be in the sole discretion of the Board and shall be
final, binding and conclusive on all persons. Without limitation, the Board
shall have full and final power and authority, subject to the other terms of the
Plan, to:

 

(i)

designate Participants;

 

(ii)

determine the type or types of Awards to be made to Participants;5

 

(iii)

determine the number of Shares to be subject to an Award;

 

(iv)

establish the terms of each Award (including the Option Price of any Option, the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer or forfeiture of an Award
or the Shares subject thereto and any terms or conditions that may be necessary
to qualify Options as Incentive Stock Options);

 

(v)

prescribe the form of each Award Agreement; and

 

(vi)

amend, modify or supplement the terms of any outstanding Award, including the
authority, in order to effectuate the purposes of the Plan, to modify Awards to
foreign nationals or individuals who are employed outside the United States to
recognize differences in local law, tax policy or custom.

3.2. Separation from Service for Cause; Clawbacks; Detrimental Conduct

3.2.1. Separation from Service for Cause

The Company may annul an Award if the Participant incurs a Separation from
Service for Cause.

5

--------------------------------------------------------------------------------

 

3.2.2. Clawbacks

All awards, amounts or benefits received or outstanding under the Plan shall be
subject to clawback, cancellation, recoupment, rescission, payback, reduction or
other similar action in accordance with the terms of any Company clawback or
similar policy (the “Policy”) or any applicable law related to such actions, as
may be in effect from time to time. A Participant’s acceptance of an Award shall
be deemed to constitute the Participant’s acknowledgement of and consent to the
Company’s application, implementation and enforcement of any applicable Policy
that may apply to the Participant, whether adopted prior to or following the
Effective Date, and any provision of applicable law relating to clawback,
cancellation, recoupment, rescission, payback or reduction of compensation, and
the Participant’s agreement that the Company may take such actions as may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.

3.2.3. Detrimental Conduct

Except as otherwise provided by the Board, notwithstanding any provision of the
Plan to the contrary, if a Participant engages in Detrimental Conduct, whether
during the Participant’s service or after the Participant’s Separation from
Service, in addition to any other penalties or restrictions that may apply under
the Plan, state law or otherwise, the Participant shall forfeit or pay to the
Company the following:

(a) any and all outstanding Awards granted to the Participant, including Awards
that have become vested or exercisable;

(b) any shares held by the Participant in connection with the Plan that were
acquired by the Participant after the Participant’s Separation from Service and
within the 12-month period immediately before the Participant’s Separation from
Service;

(c) the profit realized by the Participant from the exercise of any Options or
SARs that the Participant exercised after the Participant’s Separation from
Service or within the 12-month period immediately before the Participant’s
Separation from Service, which profit is the difference between the Option Price
of the Option or SAR Exercise Price of the SAR and the Fair Market Value of any
shares or cash acquired by the Participant upon exercise of such Option or SAR;
and

(d) the profit realized by the Participant from the sale, or other disposition
for consideration, of any shares received by the Participant in connection with
the Plan after the Participant’s Separation from Service and within the 12-month
period immediately before the Participant’s Separation from Service and where
such sale or disposition occurs in such similar time period.

3.3. Deferral Arrangement

The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Share units.

3.4. No Liability

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.

3.5. Book Entry

Notwithstanding any other provision of the Plan to the contrary, the Company may
elect to satisfy any requirement under the Plan for the delivery of stock
certificates through the use of book entry.

6

--------------------------------------------------------------------------------

 

3.6. No Repricing

Notwithstanding any provision of the Plan to the contrary, the repricing of
Options or SARs is prohibited without prior approval of the Stockholders. For
this purpose, a “repricing” means any of the following (or any other action that
has the same effect as any of the following): (i) changing the terms or
conditions of an Option or SAR to lower its Option Price or SAR Exercise Price;
(ii) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling an Option or
SAR at a time when its Option Price or SAR Exercise Price is greater than the
Fair Market Value of the underlying Shares in exchange for another Award, unless
the cancellation and exchange occurs in connection with a change in
capitalization or similar change under Section 15. A cancellation and exchange
under clause (iii) would be considered a “repricing” regardless of whether it is
treated as a “repricing” under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.

4. STOCK SUBJECT TO THE PLAN

4.1. Authorized Number of Shares

Subject to adjustment under Section 15, the aggregate number of Shares
authorized to be awarded under the Plan shall not exceed 568,357. In addition,
Shares underlying any outstanding award granted under the Prior Plan that,
following the Effective Date, expires, or is terminated, surrendered or
forfeited for any reason without issuance of Shares shall be available for the
grant of new Awards. As provided in Section 1, no new awards shall be granted
under the Prior Plan following the Effective Date. Shares issued under the Plan
may consist in whole or in part of authorized but unissued Shares, treasury
Shares or Shares purchased on the open market or otherwise.

4.2. Share Counting

4.2.1. Any Award settled in cash shall not be counted as issued Shares for any
purpose under the Plan.

4.2.2. If any Award expires, or is terminated, surrendered or forfeited, in
whole or in part, the unissued Shares covered by such Award shall again be
available for the grant of Awards.

4.2.3. If Shares issued pursuant to the Plan are repurchased by, or are
surrendered or forfeited to the Company at no more than cost, such Shares shall
again be available for the grant of Awards.

4.2.4. If Shares issuable upon exercise, vesting or settlement of an Award, or
Shares owned by a Participant (that are not subject to any pledge or other
security interest), are surrendered or tendered to the Company in payment of the
Option Price or Purchase Price of an Award or any taxes required to be withheld
in respect of an Award, in each case, in accordance with the terms of the Plan
and any applicable Award Agreement, such surrendered or tendered Shares shall
again be available for the grant of Awards.

4.2.5. Substitute Awards shall not be counted against the number of Shares
available for the grant of Awards.

4.3. Award Limits

4.3.1. Incentive Stock Options

Subject to adjustment under Section 15, 568,357 Shares available for issuance
under the Plan shall be available for issuance as Incentive Stock Options.

4.3.2. Individual Award Limits for Section 162(m)—Share-Based Awards

Subject to adjustment under Section 15, the maximum number of each type of Award
(other than cash-based Performance Awards) granted to any Participant in any
calendar year shall not exceed the following number of Shares: (i) Options and
SARs—100,000 Shares; and (ii) all share-based Performance Awards (including
Restricted Stock, RSUs and Other Share-based Awards that are Performance
Awards)—80,000 Shares.

4.3.3. Individual Award Limits for Section 162(m)—Cash-Based Awards

The maximum amount of cash-based Performance Awards intended to qualify as
Performance-Based Compensation granted to any Participant in any calendar year
shall not exceed the following: (i) Annual Incentive Awards: $900,000; and (ii)
all other cash-based Performance Awards: $500,000.

7

--------------------------------------------------------------------------------

 

4.3.4. Director Awards

The maximum value of Awards granted during any calendar year to any Non-employee
Director, taken together with any cash fees paid to such Non-employee Director
during the calendar year and the value of awards granted to the Non-employee
Director under any other equity compensation plan of the Company or an Affiliate
during the calendar year, shall not exceed the following in total value
(calculating the value of any Awards or other equity compensation plan awards
based on the fair market value as of grant date for financial reporting
purposes): (i) $1,000,000 for the Chair of the Board and (ii) $500,000 for each
Non-employee Director other than the Chair of the Board.

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1. Term

The Plan shall be effective as of the Effective Date, provided that it has been
approved by the Stockholders. The Plan shall terminate automatically on the
10-year anniversary of the Effective Date and may be terminated on any earlier
date as provided in Section 5.2.

5.2. Amendment and Termination of the Plan

The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any Awards that have not been made. An amendment shall be
contingent on approval of the Stockholders to the extent stated by the Board,
required by applicable law or required by applicable securities exchange listing
requirements. No Awards shall be granted after the Termination Date. The
applicable terms of the Plan, and any terms applicable to Awards granted prior
to the Termination Date, shall survive the termination of the Plan and continue
to apply to such Awards. No amendment, suspension or termination of the Plan or
any Award shall, without the consent of the Participant, materially impair
rights or obligations under any Award theretofore awarded.

6. AWARD ELIGIBILITY AND LIMITATIONS

6.1. Service Providers

Subject to this Section 6, Awards may be granted to any Service Provider as the
Board may determine and designate from time to time.

6.2. Successive Awards

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

6.3. Stand-Alone, Additional, Tandem, and Substitute Awards

Awards may be granted either alone or in addition to, in tandem with or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Participant to receive payment
from the Company or any Affiliate. Such additional, tandem or substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another award, the Board shall have the right to
require the surrender of such other award in consideration for the grant of the
new Award. Subject to the requirements of applicable law, the Board may make
Awards in substitution or exchange for any other award under another plan of the
Company, any Affiliate or any business entity to be acquired by the Company or
an Affiliate. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate, in which the value of Shares subject to the Award is equivalent
in value to the cash compensation (for example, RSUs or Restricted Stock).

7. AWARD AGREEMENT

The grant of any Award may be contingent upon the Participant executing an
appropriate Award Agreement, in such form or forms as the Board may determine.
An Award Agreement may be provided in the form of a notice that provides that
acceptance of the Award constitutes acceptance of all terms of the Plan and the
notice. Award Agreements granted from time to time or at the same time need not
contain similar provisions but shall be consistent with the terms of the Plan.
Each Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Nonqualified Stock Options or Incentive Stock
Options, and in the absence of such specification, such Options shall be deemed
Nonqualified Stock Options.

8

--------------------------------------------------------------------------------

 

8. TERMS AND CONDITIONS OF OPTIONS

8.1. Option Price

The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. The Option Price of each Option (except those that
constitute Substitute Awards) shall be at least the Fair Market Value on the
Grant Date; provided, however, that in the event that a Participant is a Ten
Percent Stockholder as of the Grant Date, the Option Price of an Option granted
to such Participant that is intended to be an Incentive Stock Option shall be
not less than 110% of the Fair Market Value on the Grant Date. In no case shall
the Option Price of any Option be less than the par value of a Share.

8.2. Vesting

Subject to Section 8.3, each Option shall become exercisable at such times and
under such conditions (including performance requirements) as stated in the
Award Agreement.

8.3. Term

Each Option shall terminate, and all rights to purchase Shares thereunder shall
cease, upon the expiration of the Option term stated in the Award Agreement not
to exceed 10 years from the Grant Date, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the related Award Agreement; provided, however, that in the event
that the Participant is a Ten Percent Stockholder, an Option granted to such
Participant that is intended to be an Incentive Stock Option at the Grant Date
shall not be exercisable after the expiration of five years from its Grant Date.

8.4. Limitations on Exercise of Option

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, (i) prior to the date the Plan is approved by
the Stockholders as provided herein or (ii) after the occurrence of an event
that results in termination of the Option.

8.5. Method of Exercise

An Option that is exercisable may be exercised by the Participant’s delivery of
a notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares. To be effective, notice of exercise must be made in accordance with
procedures established by the Company from time to time.

8.6. Rights of Holders of Options

Unless otherwise provided in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a Stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject
Shares) until the Shares covered thereby are fully paid and issued to him or
her. Except as provided in Section 15 or the related Award Agreement, no
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date of such issuance.

8.7. Delivery of Stock Certificates

Subject to Section 3.5, promptly after the exercise of an Option by a
Participant and the payment in full of the Option Price, such Participant shall
be entitled to the issuance of a stock certificate or certificates evidencing
his or her ownership of the Shares subject to the Option.

9

--------------------------------------------------------------------------------

 

8.8. Limitations on Incentive Stock Options

An Option shall constitute an Incentive Stock Option only (i) if the Participant
of such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the Shares with respect to which all Incentive Stock
Options held by such Participant become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Participant’s
employer and its Affiliates) does not exceed $100,000. This limitation shall be
applied by taking Options into account in the order in which they were granted.
No Option shall be treated as an Incentive Stock Option unless the Plan has been
approved by the Stockholders in a manner intended to comply with the stockholder
approval requirements of Code Section 422(b)(1); provided that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such stockholder
approval is obtained.

8.9. Early Exercise

An Option may, but need not, include a provision whereby the Participant may
elect at any time before the Participant’s Separation from Service to exercise
the Option as to any part or all of the Shares subject to the Option prior to
the full vesting of the Option. Any unvested Shares so purchased may be subject
to a repurchase option in favor of the Company or to any other restriction the
Board determines to be appropriate.

9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1. Right to Payment

A SAR shall confer on the Participant a right to receive, upon exercise thereof,
the excess of (i) the Fair Market Value on the date of exercise over (ii) the
SAR Exercise Price. The Award Agreement for a SAR (except those that constitute
Substitute Awards) shall specify the SAR Exercise Price, which shall be fixed on
the Grant Date as not less than the Fair Market Value on that date. SARs may be
granted alone or in conjunction with all or part of an Option or at any
subsequent time during the term of such Option or in conjunction with all or
part of any other Award. A SAR granted in tandem with an outstanding Option
following the Grant Date of such Option shall have a grant price that is equal
to the Option Price; provided, however, that the SAR’s grant price may not be
less than the Fair Market Value on the Grant Date of the SAR to the extent
required by Section 409A.

9.2. Other Terms

The Board shall determine at the Grant Date or thereafter, the time or times at
which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following Separation from Service or upon other conditions, the
method of exercise, whether or not a SAR shall be in tandem or in combination
with any other Award and any other terms of any SAR.

9.3. Term of SARs

The term of a SAR granted under the Plan shall be determined by the Board;
provided, however, that such term shall not exceed 10 years.

9.4. Payment of SAR Amount

Upon exercise of a SAR, a Participant shall be entitled to receive payment from
the Company (in cash or Shares, as set forth in the Award Agreement) in an
amount determined by multiplying:

 

(i)

the difference between the Fair Market Value on the date of exercise over the
SAR Exercise Price; by

 

(ii)

the number of Shares with respect to which the SAR is exercised.

10

--------------------------------------------------------------------------------

 

10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

10.1. Restrictions

At the time of grant, the Board may establish a period of time (a “Restricted
Period”) and any additional restrictions including the satisfaction of corporate
or individual performance objectives applicable to an Award of Restricted Stock
or RSUs. Each Award of Restricted Stock or RSUs may be subject to a different
Restricted Period and additional restrictions. Neither Restricted Stock nor RSUs
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of during the Restricted Period or prior to the satisfaction of any other
applicable restrictions.

10.2. Restricted Stock Certificates

The Company shall issue Shares, in the name of each Participant to whom
Restricted Stock has been granted, stock certificates or other evidence of
ownership representing the total number of Shares of Restricted Stock granted to
the Participant, as soon as reasonably practicable after the Grant Date. The
Board may provide in an Award Agreement that either (i) the Secretary of the
Company shall hold such certificates for the Participant’s benefit until such
time as the Restricted Stock is forfeited to the Company or the restrictions
lapse or (ii) such certificates shall be delivered to the Participant; provided,
however, that such certificates shall bear a legend or legends that comply with
the applicable securities laws and regulations and make appropriate reference to
the restrictions imposed under the Plan and the Award Agreement.

10.3. Rights of Holders of Restricted Stock

Unless otherwise provided in the applicable Award Agreement, holders of
Restricted Stock shall have rights as Stockholders, including voting and
dividend rights.

10.4. Rights of Holders of RSUs

10.4.1. Settlement of RSUs

RSUs may be settled in cash or Shares, as set forth in the Award Agreement. The
Award Agreement shall also set forth whether the RSUs shall be settled (i)
within the time period specified in Section 409A for short-term deferrals or
(ii) otherwise within the requirements of Section 409A, in which case the Award
Agreement shall specify upon which events such RSUs shall be settled.

10.4.2. Voting and Dividend Rights

Unless otherwise provided in the applicable Award Agreement, holders of RSUs
shall not have rights as Stockholders, including voting or dividend or dividend
equivalents rights.

10.4.3. Creditor’s Rights

A holder of RSUs shall have no rights other than those of a general creditor of
the Company. RSUs represent an unfunded and unsecured obligation of the Company,
subject to the terms of the applicable Award Agreement.

10.5. Purchase of Restricted Stock

The Participant shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the Shares represented by such
Restricted Stock or (ii) the Purchase Price, if any, specified in the related
Award Agreement. If specified in the Award Agreement, the Purchase Price may be
deemed paid by services already rendered. The Purchase Price shall be payable in
a form described in Section 11 or, if so determined by the Board, in
consideration for past services rendered.

10.6. Delivery of Shares

Subject to Section 3.5, upon the expiration or termination of any Restricted
Period and the satisfaction of any other conditions prescribed by the Board, the
restrictions applicable to Shares of Restricted Stock or RSUs settled in Shares
shall lapse, and, unless otherwise provided in the applicable Award Agreement, a
stock certificate for such Shares shall be delivered, free of all such
restrictions, to the Participant or the Participant’s beneficiary or estate, as
the case may be.

11

--------------------------------------------------------------------------------

 

11. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

11.1. General Rule

Payment of the Option Price for the Shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this Section
11.

11.2. Surrender of Shares

To the extent the Award Agreement so provides, payment of the Option Price for
Shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
Shares, which Shares shall be valued, for purposes of determining the extent to
which the Option Price or Purchase Price for Restricted Stock has been paid
thereby, at their Fair Market Value on the date of exercise or surrender.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, the
right to make payment in the form of already-owned Shares may be authorized only
at the time of grant.

11.3. Cashless Exercise

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Company) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell Shares and to deliver all or part of
the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 17.3.

11.4. Other Forms of Payment

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including the Company’s
withholding of Shares otherwise due to the exercising Participant.

12. TERMS AND CONDITIONS OF PERFORMANCE AWARDS

12.1. Performance Conditions

The right of a Participant to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may reduce the amounts payable under any Award
subject to performance conditions, except as limited under Section 12.2 in the
case of Performance-Based Compensation.

12.2. Performance Awards Granted to Designated Covered Employees

If and to the extent that the Board determines that a Performance Award to be
granted to a Participant who is designated by the Board as likely to be a
Covered Employee should qualify as Performance-Based Compensation, the grant,
exercise or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 12.2. Notwithstanding anything herein to the contrary, the Board
may provide for Performance Awards to Covered Employees that are not intended to
qualify as Performance-Based Compensation.

12

--------------------------------------------------------------------------------

 

12.2.1. Performance Goals Generally

The performance goals for Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Board consistent with this Section
12.2. Performance goals shall be objective and shall otherwise meet the
requirements of Section 162(m), including the requirement that the level or
levels of performance targeted by the Board result in the achievement of
performance goals being “substantially uncertain.” The Board may determine that
Performance Awards shall be granted, exercised or settled upon achievement of
any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise or settlement of the Performance
Awards. Performance goals may be established on a Company-wide basis, or with
respect to one or more business units or Affiliates, as applicable. To the
extent consistent with the requirements of Section 162(m), the Committee may
determine at the time that goals under this Section 12 are established the
extent to which measurement of performance goals may exclude the impact of
charges for restructuring, discontinued operations, extraordinary items, debt
redemption or retirement, asset write downs, litigation or claim judgments or
settlements, acquisitions or divestitures, foreign exchange gains and losses and
other extraordinary, unusual or non-recurring items, and the cumulative effects
of tax or accounting changes (each as defined by generally accepted accounting
principles and as identified in the Company’s financial statements or other SEC
filings). Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

12.2.2. Business Criteria

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified Affiliates or business units of the Company
(except with respect to the total stockholder return and earnings per share
criteria), shall be used exclusively by the Committee in establishing
performance goals for Performance Awards: (i) cash flow; (ii) earnings per
share, as adjusted for any stock split, stock dividend or other
recapitalization; (iii) earnings measures (including EBIT and EBITDA); (iv)
return on equity; (v) total stockholder return; (vi) share price performance, as
adjusted for any stock split, stock dividend or other recapitalization; (vii)
return on capital; (viii) revenue; (ix) income; (x) profit margin; (xi) return
on operating revenue; (xii) brand recognition or acceptance; (xiii) customer
metrics (including customer satisfaction, customer retention, customer
profitability or customer contract terms); (xiv) productivity; (xv) expense
targets; (xvi) market share; (xvii) cost control measures; (xviii) balance sheet
metrics; (xix) strategic initiatives; (xx) implementation, completion or
attainment of measurable objectives with respect to recruitment or retention of
personnel or employee satisfaction; (xxi) return on assets; (xxii) growth in net
sales; (xxiii) the ratio of net sales to net working capital; (xxiv) stockholder
value added; (xxv) improvement in management of working capital items
(inventory, accounts receivable or accounts payable); (xxvi) sales from
newly-introduced products; (xxvii) successful completion of, or achievement of
milestones or objectives related to, financing or capital raising transactions,
strategic acquisitions or divestitures, joint ventures, partnerships,
collaborations or other transactions; (xxviii) product quality, safety,
productivity, yield or reliability (on time and complete orders); (xxix) funds
from operations; (xxx) regulatory body approval for commercialization of a
product; (xxxi) debt levels or reduction or debt ratios; (xxxii) economic value;
(xxxiii) operating efficiency; (xxxiv) research and development achievements; or
(xxxv) any combination of the forgoing business criteria; provided, however,
that such business criteria shall include any derivations of business criteria
listed above (e.g., income shall include pre-tax income, net income and
operating income).

12.2.3. Timing for Establishing Performance Goals

Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to Performance Awards, or at such
other date as may be required or permitted for Performance-Based Compensation.

12.2.4. Settlement of Performance Awards; Other Terms

Settlement of Performance Awards may be in cash, Shares, other Awards or other
property. The Board may reduce the amount of a settlement otherwise to be made
in connection with such Performance Awards.

12.3. Written Determinations

All determinations by the Board as to the establishment of performance goals,
the amount of any Performance Award pool or potential individual Performance
Awards and the achievement of performance goals relating to Performance Awards,
shall be made in writing in the case of any Award intended to qualify as
Performance-Based Compensation to the extent required by Section 162(m). To the
extent permitted by Section 162(m), the Board may delegate any responsibility
relating to Performance Awards.

13

--------------------------------------------------------------------------------

 

12.4. Status of Section 12.2 Awards under Section 162(m)

It is the intent of the Company that Performance Awards under Section 12.2
granted to persons who are designated by the Board as likely to be Covered
Employees within the meaning of Section 162(m) shall, if so designated by the
Board, qualify as Performance-Based Compensation. Accordingly, the terms of
Section 12.2, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Section 162(m). The
foregoing notwithstanding, because the Board cannot determine with certainty
whether a given Participant will be a Covered Employee with respect to a fiscal
year that has not yet been completed, the term Covered Employee as used herein
shall mean only a person designated by the Board, at the time of grant of
Performance Awards, as likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan or any agreement relating to such
Performance Awards does not comply or is inconsistent with the requirements of
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements.

13. OTHER SHARE-BASED AWARDS

13.1. Grant of Other Share-based Awards

Other Share-based Awards may be granted either alone or in addition to or in
conjunction with other Awards. Other Share-based Awards may be granted in lieu
of other cash or other compensation to which a Service Provider is entitled from
the Company or may be used in the settlement of amounts payable in Shares under
any other compensation plan or arrangement of the Company, including any other
Company incentive compensation plan. The Board shall have the authority to
determine the persons to whom and the time or times at which such Awards will be
made, the number of Shares to be granted pursuant to such Awards and all other
terms of such Awards. Unless the Board determines otherwise, any such Award
shall be confirmed by an Award Agreement, which shall contain such provisions as
the Board determines to be necessary or appropriate to carry out the intent of
the Plan with respect to such Award.

13.2. Terms of Other Share-based Awards

Any Common Stock subject to Awards made under this Section 13 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the Shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

14. REQUIREMENTS OF LAW

14.1. General

The Company shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such Shares would constitute a violation by the
Participant, any other individual or the Company of any provision of any law or
regulation of any governmental authority, including any federal or state
securities laws or regulations. If at any time the Board determines that the
listing, registration or qualification of any Shares subject to an Award upon
any securities exchange or under any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issuance or purchase
of Shares hereunder, no Shares may be issued or sold to the Participant or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any Shares underlying an Award, unless a
registration statement under such Act is in effect with respect to the Shares
covered by such Award, the Company shall not be required to sell or issue such
Shares unless the Board has received evidence satisfactory to it that the
Participant or any other individual exercising an Option may acquire such Shares
pursuant to an exemption from registration under the Securities Act. The Company
may, but shall in no event be obligated to, register any securities covered
hereby pursuant to the Securities Act. The Company shall not be obligated to
take any affirmative action in order to cause the exercise of an Option or the
issuance of Shares pursuant to the Plan to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable until the Shares covered by
such Option are registered or are exempt from registration, the exercise of such
Option (under circumstances in which the laws of such jurisdiction apply) shall
be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption. The Committee may require the Participant to
sign such additional documentation, make such representations and furnish such
information as it may consider appropriate in connection with the grant of
Awards or issuance or delivery of Shares in compliance with applicable laws,
rules and regulations.

14

--------------------------------------------------------------------------------

 

14.2. Rule 16b-3

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options will qualify for the exemption provided by Rule 16b-3
under the Exchange Act. To the extent that any provision of the Plan or action
by the Board or Committee does not comply with the requirements of Rule 16b-3,
it shall be deemed inoperative to the extent permitted by law and deemed
advisable by the Board, and shall not affect the validity of the Plan. In the
event that Rule 16b-3 is revised or replaced, the Board may modify the Plan in
any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.

15. EFFECT OF CHANGES IN CAPITALIZATION

15.1. Adjustments for Changes in Capital Structure

Subject to any required action by the Stockholders, in the event of any change
in the Common Stock effected without receipt of consideration by the Company,
whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the Stockholders in a form other than
Shares (excepting normal cash dividends) that has a material effect on the Fair
Market Value, appropriate and proportionate adjustments shall be made in the
number and class of shares subject to the Plan and to any outstanding Awards,
and in the Option Price, SAR Exercise Price or Purchase Price per Share of any
outstanding Awards, and to the other terms and conditions of outstanding Awards,
in order to prevent dilution or enlargement of Participants’ rights under the
Plan. For purposes of the foregoing, conversion of any convertible securities of
the Company shall not be treated as “effected without receipt of consideration
by the Company.” If a majority of the Shares that are of the same class as the
Shares that are subject to outstanding Awards are exchanged for, converted into
or otherwise become (whether or not pursuant to a Change in Control) shares of
another corporation (the “New Shares”), the Board may unilaterally amend the
outstanding Awards to provide that such Awards are for New Shares. In the event
of any such amendment, the number of Shares subject to, and the Option Price,
SAR Exercise Price or Purchase Price per Share of, and the other terms and
conditions of, the outstanding Awards shall be adjusted in a fair and equitable
manner. Any fractional share resulting from an adjustment pursuant to this
Section 15.1 shall be rounded down to the nearest whole number and the Option
Price, SAR Exercise Price or Purchase Price per share shall be rounded up to the
nearest whole cent. In no event may the exercise price of any Award be decreased
to an amount less than the par value, if any, of the stock subject to the Award.
The Board may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate.

15.2. Change in Control

15.2.1. Consequences of a Change in Control

The Board may provide for any one or more of the following in connection with a
Change in Control, which such actions need not be the same for all Participants:

(a) Accelerated Vesting. The Board may provide in any Award Agreement, or in the
event of a Change in Control may take such actions as it deems appropriate to
provide, for the acceleration of the exercisability, vesting or settlement in
connection with a Change in Control of each or any outstanding Award or portion
thereof and Shares acquired pursuant thereto upon such terms, including a
Participant’s Separation from Service prior to, upon or following such Change in
Control, to such extent as determined by the Board.

15

--------------------------------------------------------------------------------

 

(b) Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section
15.2.1, an Award denominated in Shares shall be deemed assumed if, following the
Change in Control, the Award confers the right to receive, subject to the terms
of the Plan and the applicable Award Agreement, for each Share subject to the
Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
Stockholder as of the Change in Control was entitled; provided, however, that if
such consideration is not solely common stock of the Acquiror, the Board may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise or settlement of the Award, for each Share subject to the
Award, to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per Share consideration received by Stockholders pursuant to the
Change in Control. If any portion of such consideration may be received by
Stockholders pursuant to the Change in Control on a contingent or delayed basis,
the Board may determine such Fair Market Value as of the Change in Control on
the basis of the Board’s estimate of the present value of the probable future
payment of such consideration. Any Award or portion thereof that is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised or settled as of the Change in Control shall terminate and cease
to be outstanding effective as of the Change in Control.

(c) Cash-Out of Awards. The Board may, without the consent of any Participant,
determine that, upon the occurrence of a Change in Control, each or any Award or
a portion thereof outstanding immediately prior to the Change in Control and not
previously exercised or settled shall be canceled in exchange for a payment with
respect to each vested Share (and each unvested Share, if so determined by the
Board) subject to such canceled Award in (i) cash, (ii) stock of the Company or
of a corporation or other business entity that is a party to the Change in
Control or (iii) other property that, in any such case, shall be in an amount
having a Fair Market Value equal to the Fair Market Value of the consideration
to be paid per Share in the Change in Control, reduced by the exercise or
purchase price per Share, if any, under such Award. If any portion of such
consideration may be received by Stockholders pursuant to the Change in Control
on a contingent or delayed basis, the Board may determine such Fair Market Value
as of the time of the Change in Control on the basis of the Board’s estimate of
the present value of the probable future payment of such consideration. If such
determination is made by the Board, the amount of such payment (reduced by
applicable withholding taxes, if any) shall be paid to Participants in respect
of the vested portions of their canceled Awards as soon as practicable following
the date of the Change in Control and in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards. For avoidance of doubt, if the amount determined pursuant to this
Section 15.2.1(c) for an Option or SAR is zero or less, the affected Option or
SAR may be cancelled without any payment.

15.3. Adjustments

Adjustments under this Section 15 related to Shares or other securities of the
Company shall be made by the Board. No fractional Shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole Share.

16. NO LIMITATIONS ON COMPANY

The making of Awards shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.

16

--------------------------------------------------------------------------------

 

17. TERMS APPLICABLE GENERALLY TO AWARDS

17.1. Disclaimer of Rights

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company or any Affiliate either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. The obligation of the Company to pay any benefits pursuant to the
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Participant or beneficiary under the terms of the
Plan.

17.2. Nonexclusivity of the Plan

Neither the adoption of the Plan nor the submission of the Plan to the
Stockholders for approval shall be construed as creating any limitations upon
the right or authority of the Board or its delegates to adopt such other
compensation arrangements as the Board or its delegates determine desirable.

17.3. Withholding Taxes

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Participant any federal, state or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any Shares upon the exercise of an Option or SAR or (iii) otherwise
due in connection with an Award. At the time of such vesting, lapse or exercise,
the Participant shall pay to the Company or the Affiliate, as the case may be,
any amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Board, the Participant may elect to satisfy such obligations, in whole or
in part, (i) by causing the Company or the Affiliate to withhold the minimum
required number of Shares otherwise issuable to the Participant as may be
necessary to satisfy such withholding obligation or (ii) by delivering to the
Company or the Affiliate Shares already owned by the Participant. The Shares so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the Shares used to satisfy
such withholding obligation shall be determined by the Company or the Affiliate
as of the date that the amount of tax to be withheld is to be determined. A
Participant who has made an election pursuant to this Section 17.3 may satisfy
his or her withholding obligation only with Shares that are not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

17.4. Other Provisions; Legends

Each Award Agreement may contain such other terms not inconsistent with the Plan
as may be determined by the Board. Any stock certificates for any Shares issued
under the Plan shall be subject to such stop-transfer orders and other
restrictions as the Company in its sole discretion may deem advisable under the
rules, regulations and other requirements of the SEC, any securities exchange on
which the Common Stock may then be listed and any applicable federal or state
securities law, and the Company in its sole discretion may cause a legend or
legends to be placed on such certificates to make appropriate reference to such
restrictions.

17.5. Severability

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

17

--------------------------------------------------------------------------------

 

17.6. Governing Law

The Plan shall be governed by and construed in accordance with the internal laws
of the State of Delaware without regard to the principles of conflicts of law
thereof or principles of conflicts of laws of any other jurisdiction that could
cause the application of the laws of any jurisdiction other than the State of
Delaware. For purposes of resolving any dispute that arises directly or
indirectly in connection with the Plan, each Participant, by virtue of receiving
an Award, shall be deemed to have submitted to and consented to the exclusive
jurisdiction of the Commonwealth of Pennsylvania and to have agreed that any
related litigation shall be conducted solely in the courts of Allegheny County,
Pennsylvania or the federal courts for the United States for the Western
District of Pennsylvania, where the Plan is made and to be performed, and no
other courts.

17.7. Section 409A

The Plan is intended to comply with Section 409A, and to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under Section 409A,
amounts that would otherwise be payable pursuant to the Plan during the
six-month period immediately following the Participant’s Separation from Service
shall instead be paid on the first payroll date after the six-month anniversary
of the Participant’s Separation from Service (or the Participant’s death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
excise tax or penalty on any Participant under Section 409A and neither the
Company nor the Board shall have any liability to any Participant for such tax
or penalty.

17.8. Separation from Service

The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the applicable Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Participant, the
actions that will be taken upon the occurrence of a Separation from Service,
including accelerated vesting or termination, depending upon the circumstances
surrounding the Separation from Service.

17.9. Transferability of Awards

17.9.1. Transfers in General

Except as provided in Section 17.9.2, no Award shall be assignable or
transferable by the Participant to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Participant,
only the Participant personally (or the Participant’s personal representative)
may exercise rights under the Plan.

17.9.2. Family Transfers

If authorized in the applicable Award Agreement, a Participant may transfer, not
for value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 17.9.2, a “not for value”
transfer is a transfer that is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights or (c) a transfer to an
entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity.
Following a transfer under this Section 17.9.2, any such Award shall continue to
be subject to the same terms as were applicable immediately prior to transfer.
Subsequent transfers of transferred Awards are prohibited except to Family
Members of the original Participant in accordance with this Section 17.9.2 or by
will or the laws of descent and distribution.

17.10. Dividends and Dividend Equivalent Rights

If specified in the Award Agreement, the recipient of an Award may be entitled
to receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the Common Stock or other securities covered by an Award. The
terms of a dividend equivalent right may be set forth in the Award Agreement.
Dividend equivalents credited to a Participant may be paid currently or may be
deemed to be reinvested in additional Shares or other securities of the Company
at a price per unit equal to the Fair Market Value on the date that such
dividend was paid to Stockholders. Notwithstanding the foregoing, in no event
will dividends or dividend equivalents on any Award that is subject to the
achievement of performance criteria be payable before the Award has become
earned and payable.

18

--------------------------------------------------------------------------------

 

17.11. Data Protection

A Participant’s acceptance of an Award shall be deemed to constitute the
Participant’s acknowledgement of and consent to the collection and processing of
personal data relating to the Participant so that the Company and the Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data shall include data about
participation in the Plan and Shares offered or received or purchased or sold
under the Plan and other appropriate financial and other data (such as the date
on which the Awards were granted) about the Participant and the Participant’s
participation in the Plan.

17.12. Plan Construction

In the Plan, unless otherwise stated, the following uses apply: (i) references
to a statute or law refer to the statute or law and any amendments and any
successor statutes or laws, and to all valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder, as amended, or their successors, as in effect at the
relevant time; (ii) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including,” and the words “to,” “until” and “ending on” (and the like) mean
“to and including”; (iii) indications of time of day shall be based upon the
time applicable to the location of the principal headquarters of the Company;
(iv) the words “include,” “includes” and “including” (and the like) mean
“include, without limitation,” “includes, without limitation” and “including,
without limitation” (and the like), respectively; (v) all references to articles
and sections are to articles and sections in the Plan; (vi) all words used shall
be construed to be of such gender or number as the circumstances and context
require; (vii) the captions and headings of articles and sections have been
inserted solely for convenience of reference and shall not be considered a part
of the Plan, nor shall any of them affect the meaning or interpretation of the
Plan or any of its provisions; (viii) any reference to an agreement, plan,
policy, form, document or set of documents, and the rights and obligations of
the parties under any such agreement, plan, policy, form, document or set of
documents, shall mean such agreement, plan, policy, form, document or set of
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; and (ix) all
accounting terms not specifically defined shall be construed in accordance with
GAAP.

Adopted by the Board: January 28, 2017

Approved by the Stockholders: May 3, 2017

Scheduled Termination Date: May 3, 2027

 

19